
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 08-127; MB Docket No. 04-134; RM-10948] 
        Radio Broadcasting Services; Toquerville, UT
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule; dismissal. 
        
        
          SUMMARY:
          The Audio Division dismisses a Petition for Rule Making filed by Calvary Chapel of St. George requesting the reservation of vacant Channel 280C at Toquerville, Utah for noncommercial educational use. 
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Report and Order, MB Docket No. 04-134, adopted January 16, 2008, and released January 18, 2008. The full text of this Commission decision is available for inspection and copying during regular business hours at the FCC's Reference Information Center, Portals II, 445 Twelfth Street, SW., Room CY-A257, Washington, DC 20554. The complete text of this decision may also be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC, 20054, telephone 1-800-378-3160 or http://www.BCPIWEB.com. (The Commission will not send a copy of this Report and Order pursuant to the Congressional Review Act, see 5 U.S.C. 801(a)(1)(A), because the proposal was dismissed.) 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission. 
          John A. Karousos, 
          Assistant Chief, Audio Division, Media Bureau.
        
      
       [FR Doc. E8-2462 Filed 2-8-08; 8:45 am]
      BILLING CODE 6712-01-P
    
  